The defendants were charged by an indictment found by the grand jury of Bungs county with the crime of subornation of perjury. After a motion for inspection of the minutes of the grand jury, which was granted, the defendants moved separately for a dismissal of the indictment- on the ground that the indictment was found on the uncorroborated testimony of the person suborned. This fact was frankly conceded by the district attorney. The indictment was dismissed. Orders of the County Court of Kings county, dismissing the indictment on reargument, affirmed. The suborned witness was a principal in that he participated in and was concerned in the commission of the crime (Penal Law, § 2), and, therefore, an accomplice (Code Crim Proc. § 399). Whatever the rule may be in other jurisdictions, the established doctrine in this State is that a person may not be convicted of a crime on the uncorroborated evidence of an accomplice. (People v. Batt, 165 Misc. 540; affd., without opinion, 253 App. Div. 718 [1st Dept.]; People v. Gilhooley, 108 id. 234; affd., 187 N. Y. 551; People v. Leibowitz (Indictments Nos. 5375-A, 5375-B), 236 App. Div. 736; People v. Hyde, 156 id. 618; People v. Kupperschmidt, 237 N. Y. 463.) Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.